Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 2/8/2021 has been considered.  Claims 2, 4-5, 14, 16, and 19 have been cancelled, Claims 1, 3, 6, 8, 10, 13, and 15 have been amended, and Claims 20-27 have been added.  Claims 1, 3, 6-13, 15, 17-18, and 20-27 are pending and an action on the merit follows.  

Response to Arguments
35 USC 112f
	Applicant primarily asserts that the recitation of “processor” may affect 112f invocations for those having ordinary skill in the art.  Examiner respectfully disagrees and notes that the claims disclose “at least one processor to cause the information processing apparatus to act as…” (emphasis added) and therefore still do not provide sufficient structure to the units.  Specifically, Examiner respectfully submits that disclosing a processor acting as various units (i.e., a reception unit, a storage unit, etc.) does not offer light to the structure of the recited units.  Rather, the aforementioned limitation offers light to the nature of the processor.  Accordingly, Examiner respectfully maintains the 112f interpretation.  
35 USC 101
	Applicant first argues that the inclusion of a network emphasizes a particular manner of achieving a result and a resulting improvement.  “Remarks” at 14.  Examiner respectfully disagrees.  First, Examiner submits that the Federal Circuit has opined on claims disclosing distribution over a network and has not been persuaded to find such claims eligible.  See, e.g., Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (distinguishing between claiming network functions at a high level of generality and claiming solutions to Internet-specific problems).  In Applicant’s pending claims, the network is claimed at a high level of generality such that the network functions are ancillary to the 
	Applicant further compares the pending claims to those of Core Wireless Licensing v. LG Electronics.  “Remarks” at 15.  Specifically, Applicant asserts that the claims of Core Wireless are directed to a specific manner for achieving a resulting improvement and that the pending claims are comparable to such findings.  Id at 16.  Examiner respectfully disagrees.  The claims in Core Wireless were deemed eligible for reciting a specific manner of displaying a limited set of information to a user resulting in an improved user interface.  The specification in Core Wireless also provided details as to the particular manner of displaying a limited set of information and to the resulting improvement.  The Federal Circuit determined in Core Wireless that the disputed claims disclosed an improvement to the functioning of a computer.  Conversely, the pending claims do not reflect any improvement to computer functioning or to any other technology.  The pending claims disclose generic elements recited at a high level of generality for facilitating replenishment of consumables.  Further, Applicant’s specification does not discuss any improvements to computer functioning or to other technologies and the pending claims do not reflect any improvements to computer functioning or to other technologies.  Accordingly, Examiner respectfully submits that the pending claims are distinguishable from the improvements discussed in Core Wireless for at least the foregoing reasons.  
	Applicant further compares the pending claims to those of Trading Technologies International v. COG, Inc.  “Remarks” at 16.  Specifically, Applicant asserts that pending claims improve the capability of the claimed system as a whole and provide for the network-distributed ordering of consumable items and are therefore not dissimilar to the claims of Trading Tech.  Examiner respectfully disagrees.  As discussed above, Applicant’s specification does not discuss any improvements to computer functioning or to any other technology and the claims do not reflect any such improvements.  For at least this reason, the Trading Tech.  See Trading Technologies v. CQG, Inc., 675 Fed. App’x 1001 (Fed. Cir. 2017) (finding that the claims are directed to a specific implementation of a solution in the software arts).  Examine respectfully submits that the pending claims disclose abstract limitations that are merely applied to the computing environment and that the claims therefore do not reflect any specific improvement.    
	Applicant further argues that the Examiner’s characterization of the claims as mental processes and certain methods of organizing human activity is improper due to the transmission and reception of information via a network.  “Remarks” at 17.  Specifically, Applicant asserts that the transmission and reception of information via devices connected over a network cannot be abstract as “the mind alone lacks the ability to perform any of these physics-based activities.”  Id.  Examiner respectfully disagrees.  Examiner notes that in light of the October 2019 Update to the 2019 Patent Eligibility Guidance, claims that require a computer or computer elements may still recite mental processes.  See October 2019 Update at 8 (“The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.”); 84 Fed. Reg. 50, 52.  Accordingly, Examiner respectfully submits that claims requiring device communication over a network may still recite abstract ideas.  See MPEP 2106.04a (discussing the claims in Symantec Corp. and determining that claims directed to receiving, screening, and distributing emails over a network were abstract).  As such, Examiner maintains the characterizations as indicated in the action below.  
	Applicant further argues that the claims are eligible in light of the 2019 PEG in addition to Supreme Court precedent.  “Remarks” at 17.  Specifically, Applicant argues that the claims offer a practical application, a technical solution to a technical problem, and significantly more than the abstract idea.  Id.  As indicated in the response above, Examiner respectfully disagrees and maintains that the claims are ineligible.  
35 USC 102, 103


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception unit configured to receive…”; “ordering unit configured to make an order…”; “storage unit configured to store…” in Claims 1, 3, 5, 10, 13, and 15.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-13, 15, 17-18, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “the previous time” without antecedent basis in discussing previously received consumable item information.  As there can be more than one “previous” instance, it is unclear as to which iteration the claim the referencing.  Accordingly, Claims 1 and 13 are rejected as indefinite.  Claims 3, 6-12, 15, 17-18, and 20-27 depend on Claims 1 and 13 and are therefore also rejected as indefinite.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-13, 15, 17-18, and 20-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Claim 1 substantially recites the limitations:  an information processing apparatus comprising:  at least one processor configured to cause the information processing apparatus to act as:  a reception unit configured to receive consumable item information indicating a remaining amount of a consumable item attached to an image processing apparatus, wherein the consumable item information is received from the image processing apparatus via a network connection; a storage unit configured to store status information on the consumable item, the status information including an execution history indicating that an order for the consumable item has been made previously; and an ordering unit configured to make an order for the consumable item on a condition that the remaining amount of the consumable item indicated by the consumable item information received by the reception unit is smaller than a predetermined threshold value, wherein in a case where the remaining amount of the consumable item indicated by the consumable item information received by the reception unit is smaller than the predetermined threshold value, the ordering unit determines based on the status information whether an order for the consumable item made the previous time is completed and whether a remaining amount of the consumable item indicated by consumable item information received by the reception unit the previous time is smaller than the predetermined threshold value, wherein the ordering unit makes an order for the consumable item in a case where the order for the consumable item made the previous time is completed and the remaining amount of the consumable item indicated by the consumable item information received by the reception unit the previous time is larger than the predetermined threshold value, and wherein the ordering unit does not make an order for the consumable item in a case where the order for the consumable item made the previous time is completed and the remaining amount of the consumable item indicated by the consumable item information received by the reception unit the previous time is smaller than the predetermined threshold value.    
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind, but for the recitation of generic computer components.  That is, other than reciting “information processing apparatus,” “image processing apparatus,” “network connection,” “reception unit,” “ordering unit,” and” storage unit,” nothing in the claim precludes the steps from practically being performed in the mind.  For example, but for the recited elements, the limitations in the context of this claim encompasses reordering consumable products based on triggered conditions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, Claim 1 recites the additional elements of “information processing apparatus,” “image processing apparatus,” “network connection,” “reception unit,” “ordering unit,” and “storage unit” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of ordering depleted consumables), add insignificant extra-solution activity to the abstract idea (i.e. receiving and transmitting data (MPEP 2106.06 (g)), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology (MPEP 
               The additional elements identified in Claim 1 are not sufficient to amount to significantly more than the abstract idea.  The units appear to act as programs executed by memories and processors, which has been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59, (2014).  The information processing apparatus as claimed is directed towards devices for mere data gathering (MPEP 2106.05 (g))), and thus, recites routine and conventional practices.  The apparatuses, units, and storage features further fail to recite functions outside of a realm of conventional computing functions.  Alice Corp. Pty. Ltd., 134 S. Ct. at 2358-59 (rendering computers with processors and storage units insufficient to establish inventive concept).  Moreover, devices receiving and transmitting data over network connections has been found to be well-understood, routine, and conventional activity.  MPEP 2106.05 (d) (II).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 1 is therefore ineligible.  
Dependent claims 3, 6-12, and 20-23 do not add “significantly more” to the ineligibility of claim 1 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 3, 6-12, and 20-23 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental activities but for the generic components of Claim 1.  The analysis for Claim 1 therefore applies to Dependent Claims 3, 6-12, and 20-23.  Even when considered as an ordered combination, these 
Claims 13, 15, 17-18, and 24-27 recite substantially similar steps and features to those of Claims 1, 3, 6-12, and 20-23.  Accordingly, the analyses for Claims 1, 3, 6-12, and 20-23 equally apply to Claims 13, 15, 17-18, and 24-27.  Claims 13, 15, 17-18, and 24-27 are therefore not eligible.  
               
Allowable Subject Matter
Claims 1, 3, 6-13, 15, 17-18, and 20-27 are allowable over the prior art but are subject to 101 and 112(b) rejections above.  
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.B./Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627